Citation Nr: 1409226	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for ischemic stroke, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for a bilateral eye disability, including  refractive error, mild dry eyes, incipient senile cataracts and glaucoma suspect, to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for a heart disability (claimed as chest pain), including sinus bradycardia and hypertensive heart disease, to include as secondary to service-connected hypertension.

5.  Entitlement to service connection for a stomach disability (claimed as gastritis), including gastroesophageal reflux disease, to include as secondary to service-connected hypertension.

6.  Entitlement to an initial rating in excess of 10 percent for hypertension.

7.  Entitlement to an initial compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 27, 2008 to August 9, 2008; he was also a member of the United States Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO) and from a September 2010 rating decision issued by the San Juan, Puerto Rico RO.  In the May 2009 rating decision, the RO granted service connection for hypertension and assigned a 10 percent disability evaluation as well as headaches and assigned a noncompensable evaluation.  The issues of entitlement to service connection for chest pain and adjustment disorder were also denied.  In the September 2010 rating decision, the remaining service connection issues on appeal were denied.  The San Juan RO currently had jurisdiction over this case.  

The Board has recharacterized the issues on appeal to include all possible current disabilities in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the RO initially decided the issues of ischemic stroke and sinus bradycardia as one issue under the same analysis.  Nevertheless, given that these are two distinct conditions with separate symptoms, for clarification purposes, the Board has separated these issues as set forth on the front page of this decision.    

The Board notes that the Veteran and his representative submitted additional evidence after certification to the Board.  In a January 2012 statement, the Veteran's representative waived RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for erectile dysfunction was also on appeal.  However, although a March 2012 statement of the case continued to address this issue, a rating decision issued in June 2011 granted service connection for this disability, including special monthly compensation for loss of use of a creative organ.  Thus, as this was full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA electronic claims folder reveals that with the exception of a January 2014 brief and associated documents submitted by the Veteran's representative, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  The Veteran's record in the electronic Veterans Benefit Management System does not contain any documents at this time.  

The issues of entitlement to service connection for bilateral eye disability, heart disability and stomach disability as well as the issues of entitlement to initial higher ratings for hypertension and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran's adjustment disorder with mixed anxiety and depression manifested during active duty service; and his mood disorder is proximately due to his service-connected disabilities.

2.  For the entire appeal period, the competent and credible evidence fails to show that the Veteran suffered an ischemic stroke and, in turn, has no current residuals or diagnoses related to such incident.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for adjustment disorder with mixed anxiety and depression and mood disorder have been met, to include as secondary to the service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for ischemic stroke have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision to grant service connection for an acquired psychiatric disability herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with VCAA and the implementing regulations with respect to this issue.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As relevant to the Veteran's claim for ischemic stroke, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter, sent prior to the initial unfavorable decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service treatment records and VA examination report.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in September 2010.  The Board finds that the VA examination report is adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical opinion so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disability

The Veteran is seeking service connection for an acquired psychiatric disability.  Service treatment records are silent with respect to any complaints or findings pertaining to any psychiatric disorder.  However, the Veteran was seen for chest pain at a private hospital in July 2008 and discharge instructions indicated that anxiety and tension could be the cause for his chest pain.  

A couple of weeks after his discharge from active duty, in August 2008, the Veteran filed a claim for service connection for anxiety.  In September 2008, the month following his discharge from active service, the Veteran presented at the Tampa, Florida VA Medical Center (VAMC) for psychiatric consultation and evaluation based on referral from primary care.  The Veteran reported that due to a medical condition, he was forced out of active duty with the Navy and the Veteran reported being upset about his current work situation.  After examining the Veteran, the assessment was adjustment disorder with mixed anxiety and depression, rule out depression.  Follow up treatment records in October 2008 showed that the Veteran had been recently hospitalized for his hypertension and had concerns about not being able to control his blood pressure and was eager to reenlist in the Navy so that he could support his family.  He evaded any further discussion about what would happen if he was not medically cleared.  

The Veteran was afforded a VA examination in March 2009 with a family practitioner.  After examining the Veteran, the examiner diagnosed adjustment disorder with mixed emotions.  The examiner observed that the Veteran reported some mild, transient and expected difficulties with his adjustment to possibly being released from the Naval Reserves and his job as Police Chief.  It was also noted that the Veteran may be prone to somatization tendencies or somatic reactivity if he perceived stressful situations or problems.  However, no further etiological opinion was provided.  

Subsequently, in August 2009, the Veteran presented for treatment at the San Juan, Puerto Rico VAMC.  At this point, an assessment of rule out mood disorder due to hypertension was added to the Veteran's diagnoses.  Follow up treatment records continued to show the same assessment.  In January 2010, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressive features; rule out mood disorder due to medical condition; and rule out depressive disorder, not otherwise specified.    
 
A May 2010 private opinion from a medical doctor indicated that the Veteran's medical disabilities, including his high blood pressure and headaches, had caused the Veteran to have a depressed mood, fatigue, concentration and memory problems, frustration, irritability, anxiety, sense of worthlessness and sadness.  

The Veteran was afforded another VA examination in August 2010 with a psychiatrist.  After examining the Veteran and reviewing the claims folder, the examiner diagnosed mood disorder due to medical condition and found no other mental disorders at that time.  The examiner determined that the Veteran's mood disorder was caused by or a result of his service-connected hypertension and headaches.  The examiner rationalized that the Veteran was diagnosed with hypertension and soon developed erectile dysfunction and it was a known medical fact that there was a co-relation between hypertension, erectile dysfunction and mood disorder.  The examiner also observed that the Veteran's mental condition was mild.  

After reviewing the totality of the evidence, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for an acquired psychiatric disability, variously diagnosed as adjustment disorder with mixed anxiety and depression as well as a mood disorder, is warranted.  Initially, the Board observes that the Veteran has reported experiencing psychiatric symptoms since service.  Importantly, contemporaneous treatment records support this contention.  In this regard, the Veteran filed his initial claim for anxiety within a couple weeks of being discharged from active service in August 2008.  He began treatment for his psychiatric disability the following month and was diagnosed with adjustment disorder at that time.  Moreover, treatment for his psychiatric symptoms has continued to the present.  As such, the Board finds that the Veteran's competent statements of pertinent symptomatology since service to be credible.  The Board recognizes that an adjustment disorder was not found at the most recent VA examination in August 2010; nevertheless, VA treatment records clearly showed treatment for this disability during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In sum, given the lay evidence of ongoing symptoms as well as a diagnoses of adjustment disorder the month following his discharge, the Board believes that the evidence in this case sufficiently suggests a link to the Veteran's service and that service connection is warranted for adjustment disorder with mixed anxiety and depression.  

Moreover, the August 2010 VA examination with opinion clearly found that the Veteran's diagnosed mood disorder was related to his service-connected hypertension and erectile dysfunction.  Therefore, based on the August 2010 VA examination with opinion, service connection is also warranted for mood disorder as secondary to the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310.

In conclusion, service connection is warranted for adjustment disorder with mixed anxiety and depression as directly related to service; as well as mood disorder as  secondary to his service-connected disability.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Ischemic Stroke

The Veteran has also claimed that he suffered from an ischemic stroke while on active duty due to his hypertension.  Service treatment records showed that in July 2008, the Veteran developed a headache and left eye redness and pain.  Subsequently, the Veteran was admitted to a private hospital in July 2008 for chest pressure.  The Veteran underwent a series of tests to rule out a myocardial infarction.  The only finding was sinus bradycardia and the Veteran was discharged.  Importantly, service treatment records are silent with respect to any findings relating to an ischemic stroke.  

In August 2008, the Veteran filed his initial claim for service connection.  While the claim asserts service connection for chest pain, it is silent with respect to any claim pertaining to an ischemic stroke.  

The first mention of any ischemic stroke occurring while in service is when the Veteran filed his claim in May 2010.  At that time, he submitted a May 2010 private opinion.  In this opinion, the doctor indicated that the Veteran's blood pressure problems caused his ischemic stroke.  

In September 2010, the Veteran was afforded a VA examination.  The claims file was reviewed.  After reviewing the claims file, the examiner observed that there was no mention of ischemic stroke or anything related to a cerebrovascular accident anywhere in the Veteran's service treatment records.  He is also observed that post service VA treatment records were silent for any diagnosis of ischemic stroke and a head cat scan (CT) done in November 2009 was unremarkable.  After examining the Veteran, the examiner reiterated that there was no evidence in the service treatment records or post service VA treatment records of the Veteran having suffered an ischemic stroke.  Also, supportive studies such as head CT were negative, as well as no clinical evidence of a residual neurological deficit found on examination.  As such, the examiner found that a medical opinion could not be rendered.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran has suffered from an ischemic stroke in service and, in turn, has no current residuals or diagnoses related to such incident.  Again, service treatment records and post service VA treatment records are silent with respect to any findings pertaining to an ischemic stroke.  A November 2009 CT scan of the head was unremarkable.  Significantly, the September 2010 VA examiner, after reviewing the claims file and examining the Veteran, also found no evidence of an ischemic stroke.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").

In the instant case, the Veteran has asserted that he suffered an ischemic stroke in service.  The Board observes that that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When applying the case law discussed above, here, the Veteran is competent to describe current symptoms and to report a continuity of symptoms since service.  However, he is not competent to diagnose an ischemic stroke.  In this regard, the question of whether the Veteran suffered an ischemic stroke involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of a current disability in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's assertions of having suffered a stroke as diagnosed by medical personnel in service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, there is simply no competent medical evidence showing that the Veteran has suffered an ischemic stroke at any point during service or since he filed his claim.  In fact, while he has sought treatment for other disorders, no complaints, treatment, or diagnoses of residuals of ischemic stroke were noted.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).   Nevertheless, these inconsistencies weigh against the Veteran's credibility.  As such, the Veteran's statements asserting that he suffered an ischemic stroke in service are outweighed by the medical evidence of record.  In sum, the Veteran has not suffered from a current disability at any point during the course of the appeal or, for that matter, for many years prior to the appeal period.  

The Board observes that the May 2010 private opinion also indicated that the Veteran suffered an ischemic stroke.  However, this opinion was not based on clinical findings or a review of the medical evidence, but rather relied upon the Veteran's own reported history, which again has been found to not be credible.  Thus, this opinion has no probative value and cannot be considered competent evidence of a current disability.  

In conclusion, the preponderance of the evidence is against a findings that the Veteran has suffered from an ischemic stroke at any time during the course of the appeal or any prior period.  In turn, the preponderance of the evidence is against a findings of service connection for ischemic stroke or any residuals.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for adjustment disorder with mixed anxiety and depression is granted.  

Service connection for mood disorder, as secondary to service-connected disabilities, is granted.	

Service connection for ischemic stroke is denied.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, with respect to the issues of service connection for heart disability, claimed as chest pain, as well as initial higher ratings for hypertension and headaches, the Board observes that additional evidence was associated with the claims file that has not been considered by the RO.  In this regard, the RO issued a statement of the case in March 2012 considering the additional evidence, but such document only addressed the other issues on appeal.  No further supplemental statement of the case was issued with respect to these issues.  Rather, the RO last adjudicated these issues in an April 2010 statement of the case.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the RO for review of the additional medical evidence.

With respect to the issues of hypertension and headaches, the Veteran was most recently afforded a VA examination in March 2009, almost five year ago.  However, statements of record as well as medical records, specifically the May 2010 private opinion, that document uncontrolled hypertension and daily headaches appear to indicate that the Veteran's symptoms have worsened.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's hypertension and headaches.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is also seeking service connection for bilateral eye disability, heart disability, and stomach disability.  The Veteran has been afforded VA examinations with respect to these disabilities.  However, for reasons explained below, the Board finds that these VA examination are inadequate for appellate review and, thus these issues must be returned for further examination.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to his bilateral eye claim, the Veteran was initially afforded a VA examination in January 2010.  The examiner diagnosed refractive error, mild dry eyes, incipient senile cataracts and glaucoma suspect.  The examiner opined that loss of vision was caused by or a result of the Veteran's refractive error and his symptoms of dry eyes were not related to military service.  The examiner did not provide any sort of etiological opinion with respect to the cataracts or glaucoma, and provided no further rationale with respect his finding pertaining to the Veteran's dry eyes.  The Veteran was afforded another VA examination in September 2010.  However, the same exact findings were made with no further opinions or rationales.  Given these deficiencies, a new VA examination is necessary to address the etiology of the Veteran's eye disorders.  

The Board further observes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In the instant case, there is evidence of problems with the left eye, such as swelling and pain, documented, in service treatment records.  As such, an opinion is also necessary as to whether the Veteran's refractive error was aggravated by a superimposed disease or injury in service.  

The Veteran has also asserted that his eye problems are secondary to his service-connected hypertension with headaches.  Thus, an opinion is also necessary on whether any eye disorder is proximately due to, or aggravated by the Veteran's service-connected disabilities pursuant to 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As to the Veteran's claim for a heart disability, service treatment records showed that the Veteran presented with chest pain in July 2008.  After a full cardiac work-up, the only finding was sinus bradycardia.  Post service VA treatment records continued to document complaints of atypical chest pain, but again with no findings of a heart or cardiac disability based on negative cardiac work-ups.  A March 2009 general VA examination diagnosed hypertension, but did not indicate whether there was any other heart or cardiac disability present.  Importantly, as pointed out in the representative's January 2014 brief, October 2008 private hospital records appear to indicate that heart valve dysfunctions were present as well as left ventricle hypertrophy, which the Veteran's representative asserts are symptoms consistent with hypertensive heart disease.  As such, the Board finds that another VA examiner is necessary to clearly determine whether the Veteran has a current heart/cardiac disability that is etiologically related to service or to his service-connected disabilities.  

With respect to the claim for stomach disability, the Veteran asserts that this disability is secondary to his service-connected hypertension and headaches due to his medications, specifically aspirin.  In support of his claim, the May 2010 private opinion also indicated that the routine use of medications lead to the development of gastric problems.  The Veteran underwent a VA examination in July 2010.  The examiner found no evidence of gastritis found on evaluation and, in turn, provided no further etiological opinion.  However, VA treatment records showed an assessment of gastroesophageal reflux disease (GERD) on numerous occasions and, in turn, the Veteran has met the requirement of having a current stomach disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, this opinion is insufficient given that the examiner did not provide an opinion with rationale on the Veteran's diagnosed GERD.  As such, a new VA examination is necessary.

Moreover, it appears that the Veteran receives continuing treatment for his disabilities at the VA.  In this regard, the claims file includes VA treatment records dated to September 2010.  A review of Veteran's Virtual VA record does not reveal any additional treatment.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from September 2010 to the present should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also observes that a September 2010 VA treatment records showed that the Veteran reported being admitted to a hospital about a month prior for abdominal pain.  However, the claims file does not include any records from this physician.  As these records are pertinent to the stomach disability issue on appeal, the RO should attempt to obtain them in accordance with 38 C.F.R. § 3.159.  Moreover, the RO should specifically request that the Veteran provide, or furnish appropriate authorization to obtain outstanding, pertinent private records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain VA treatment records from September 2010 to the present.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provides, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, to include an August 2010 hospital report pertaining to abdominal pain.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected headaches.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's headaches.  He or she should specifically address the nature, frequency, and severity of any prostrating attacks.  The examiner should also discuss the impact such disability has on the Veteran's employability.

A rationale should be provided for any opinion offered.

4.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should clearly report blood pressure readings.  The examiner should also discuss the impact such disability has on the Veteran's employability.

A rationale should be provided for any opinion offered.

5.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to address the etiology of any currently manifested bilateral eye disorders.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should clearly identify all current vision/eye disability(ies).  Then, with respect to each such diagnosed disability, the examiner should respond to the following:  

      a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service.  In rendering the requested opinion, the examiner should specifically indicate whether any current disability is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) of any congenital or developmental abnormality by superimposed injury or disease. 
      
      b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed bilateral eye disability is proximately due to, or caused by, the Veteran's service-connected hypertension and headaches. 
      
      c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed bilateral eye disability has been aggravated by the Veteran's service-connected hypertension with headaches.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions provided should be given.  The examiner should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions.

6.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to address the etiology of any currently manifested heart/cardiac disorders.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should clearly identify all current heart/cardiac disability(ies).  Then, with respect to each such diagnosed disability, the examiner should respond to the following:  

      a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service. 
      
      b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed heart/cardiac disability is proximately due to, or caused by, the Veteran's service-connected hypertension and headaches. 
      
      c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed heart/cardiac disability has been aggravated by the Veteran's service-connected hypertension with headaches.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions provided should be given.  The examiner should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions.

7.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to address the etiology of any currently manifested heart/cardiac disorders.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should clearly identify all current heart/cardiac disability(ies).  Then, with respect to each such diagnosed disability, the examiner should respond to the following:  

      a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service. 
      
      b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed heart/cardiac disability is proximately due to, or caused by, the Veteran's service-connected hypertension and headaches. 
      
      c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed heart/cardiac disability has been aggravated by the Veteran's service-connected hypertension with headaches.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions provided should be given.  The examiner should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the any issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


